

Exhibit 10.2


RESOLUTION OF THE
COMPENSATION COMMITTEE
OF PHH CORPORATION
 
DECEMBER 21, 2005

WHEREAS, pursuant to the PHH Corporation 2005 Equity and Incentive Plan (the
“Plan”), the Corporation has granted certain Restricted Stock Units and
Non-Qualified Stock Options that provide for vesting or acceleration of vesting
in the event that the Corporation meets certain performance goals for net income
growth and return on equity for each of the 2005 through 2008 fiscal years (the
“Performance Goals”);


WHEREAS, the Compensation Committee has the authority under the Plan and the
award agreements with respect to such Restricted Stock Units and Non-Qualified
Stock Options to make equitable adjustments to the Performance Goals without the
consent of the recipient of such awards to the extent such adjustments do not
have a materially adverse effect on those awards;


WHEREAS, on November 10, 2005 the Compensation Committee amended the Performance
Goals for fiscal year 2005 to set pre-tax income after minority interest,
excluding one-time items, such as spin-off related expenses (the “Revised
Performance Goal”) as the performance target for purposes of determining the
vesting or accelerated vesting of such awards for the Corporation and its
subsidiaries as provided under the Plan; and


WHEREAS, the Compensation Committee has determined that it is appropriate to
amend the Performance Goals for fiscal years 2006 through 2008 consistent with
the Revised Performance Goal for purposes of determining the vesting or
accelerated vesting of such awards for the Corporation and its subsidiaries as
provided under the Plan.


NOW, THEREFORE, BE IT RESOLVED, that (1) the vesting of the Restricted Stock
Units granted on February 1, 2005, as amended on November 10, 2005, in
conversion of certain restricted stock units granted by Cendant Corporation on
June 3, 2004, are hereby modified as set forth in Exhibit A; (2) the Restricted
Stock Units granted on June 28, 2005, as amended on November 10, 2005, are
hereby modified as set forth in Exhibit B; and (3) the Non-Qualified Stock
Options granted on June 28, 2005, as amended on November 10, 2005, are hereby
modified as set forth in Exhibit C;


RESOLVED, that the Compensation Committee has determined that these
modifications do not adversely affect the holders of the foregoing awards;


RESOLVED, that the officers of the Corporation are hereby authorized and
directed to take all actions that are necessary and appropriate to carry out the
purposes of the above resolutions.
 
 
 
 

--------------------------------------------------------------------------------